Exhibit 10.4

 

THIRD AMENDMENT TO LEASE

 

1.            PARTIES

 

1.1           THIS AGREEMENT made the 30th day of September, 2011 is between 101
HUDSON LEASING ASSOCIATES (“Landlord”) whose address is c/o Mack-Cali Realty
Corporation, 343 Thornall Street, P.O. 7817, Edison, NJ 08818-7817 and OPTIMER
PHARMACEUTICALS, INC. (“Tenant”), whose address is 10110 Sorrento Valley Road,
Suite C, San Diego, California 92121.

 

2.            STATEMENT OF FACTS

 

2.1           Landlord and Tenant have previously entered into a Lease Agreement
dated February 9, 2011, as amended by a First Amendment to Lease dated May 4,
2011 and a Second Amendment to Lease dated July 5, 2011 (hereinafter
collectively referred to as the “Lease”) covering 14,196 gross rentable square
feet on the thirty-fifth (35th) floor (“Existing Premises”) in the building
located at 101 Hudson Street, Jersey City, New Jersey (“Building”); and

 

2.2           The Term of the Lease expires on June 30, 2016 (“Expiration
Date”); and

 

2.3           Tenant desires to expand the Existing Premises by leasing 10,141
gross rentable square feet on the thirty-sixth (36th) floor of the Building
(“Expansion Premises”), as shown on Exhibit A attached hereto and made a part
hereof; and

 

2.4           The parties desire to extend the Term of the Lease for a period to
commence on July 1, 2016; and

 

2.5           The parties desire to amend certain terms of the Lease as set
forth below.

 

3.            AGREEMENT

 

NOW, THEREFORE, in consideration of the terms, covenants and conditions
hereinafter set forth, Landlord and Tenant agree as follows:

 

3.1           The above recitals are incorporated herein by reference.

 

3.2           All capitalized and non-capitalized terms used in this Agreement
which are not separately defined herein but are defined in the Lease shall have
the meaning given to any such term in the Lease.

 

3.3           The Term applicable to the Expansion Premises shall commence on
the Effective Date (as defined below) and shall terminate at 11:59 p.m. on the
last day of the month during which the day prior to the six (6) year and two (2)
month anniversary of the Effective Date occurs (the “New Expiration Date”).

 

3.4           The effective date applicable to the Expansion Premises (the
“Effective Date”) shall be the earlier of (i) the day Landlord substantially
completes the improvements to be made to the Expansion Premises in accordance
with Exhibit B attached hereto and made part hereof and Landlord has received
all necessary inspection sign-offs to allow Tenant to legally occupy the
Expansion Premises or (ii) the date Tenant or anyone claiming under or through
Tenant shall occupy the Expansion Premises. The estimated Effective Date is the
target substantial completion date shown in the project schedule attached as
Exhibit C.

 

3.5           From and after the Effective Date, the following shall be
effective:

 

a.             Landlord shall lease to Tenant and Tenant shall hire from
Landlord the Expansion Premises as shown on Exhibit A attached hereto and made
part hereof.

 

d.             The “Demised Premises”, “demised premises” and “Premises” shall
be defined as 24,337 gross rentable square feet consisting of 14,196 gross
rentable square feet on the thirty-fifth (35th) floor and 10,141 gross rentable
square feet on the thirty-sixth (36th) floor of the Building and the Lease shall
be deemed amended accordingly.

 

1

--------------------------------------------------------------------------------


 

c.             In addition to the Basic Annual Rent payable applicable to the
Existing Premises, Tenant shall pay Landlord Basic Annual Rent applicable to the
Expansion Premises which shall accrue as follows and paragraph (h) of the
Reference Page to the Lease shall be deemed amended accordingly:

 

 

Term

 

Basic Annual Rate

 

Monthly Installments

 

Annual Per Rentable
Sq. Ft. Rate

 

Effective Date through and 06/30/13

 

$

334,653.00

 

$

27,887.75

 

$

33.00

 

July 1, 2013 - June 30, 2014

 

$

354,935.00

 

$

29,577.92

 

$

35.00

 

July 1, 2014 - June 30, 2016

 

$

375,217.00

 

$

31,268.08

 

$

37.00

 

For the remainder of the Term

 

$

385,358.00

 

$

32,113.17

 

$

38.00

 

 

Notwithstanding the foregoing, provided that this Lease is in full force and
effect and Tenant is not in default beyond any applicable notice and cure
period, Tenant shall have no obligation to pay the Monthly Installments of Basic
Annual Rent applicable to the Expansion Premises for the first (1st) and second
(2nd) full calendar months of the Term applicable to the Expansion Premises.
Tenant shall remain liable for the Monthly Installments of Basic Annual Rent
with respect to the Existing Premises for such months.

 

If the Effective Date is a day other than the first day of a calendar month,
then the Monthly Installment of Basic Annual Rent payable by Tenant for such
month shall be prorated at the same rental rate payable for the first (1st)
Monthly Installment listed above.

 

d.             Tenant’s Tax Share applicable to the Expansion Premises shall be
.84% and paragraph (i) of the Reference Page to the Lease shall be deemed
supplemented accordingly. Tenant’s Expense Share applicable to the Expansion
Premises shall be .87% and paragraph (k) of the Reference Page to the Lease
shall be deemed supplemented accordingly.

 

e.             Tenant shall pay to Landlord as Additional Rent Tenant’s Tax
Share and Tenant’s Expense Share applicable to the Expansion Premises of the
cost to Landlord for each of the categories set forth in Article 3 Additional
Rent of the Lease above the current Base Tax Year and Base Operating Year, as
applicable. Tenant shall continue to pay Landlord Tenant’s Tax Share and
Tenant’s Expense Share applicable to the Existing Premises of Taxes and
Operating Expenses pursuant to Article 3 of the Lease.

 

f.              Tenant’s Electricity Share for the Expansion Premises shall be
deemed to be 33% and Paragraph (q) of the Reference Page to the Lease shall be
deemed supplemented accordingly and Tenant shall pay its Electric Share
applicable to the Expansion Premises in accordance with Article 4 Electricity of
the Lease. Tenant’s Electricity Share for the Existing Premises shall remain
unchanged and Tenant shall pay the cost of electricity consumed within the
demised premises in accordance with Article 4 Electricity of the Lease.

 

g.             Tenant’s Chilled Water Share for the Expansion Premises shall be
deemed to be 33% and Paragraph (u) of the Reference Page to the Lease shall be
deemed supplemented accordingly and Tenant shall pay its Chilled Water Share
applicable to the Expansion Premises in accordance with Article 21 Services and
Equipment of the Lease. Tenant’s Chilled Water Share for the Existing Premises
shall remain unchanged and Tenant shall pay the cost of chilled water consumed
within the demised premises in accordance with Article 21 Services and Equipment
of the Lease.

 

h.             The number of Tenant’s Vehicles shall be increased to sixteen
(16) and Paragraph (o) of the Reference Page to the Lease shall be deemed
amended accordingly.

 

2

--------------------------------------------------------------------------------


 

3.6

The Term applicable to the Existing Premises shall be extended for a period
commencing on July 1, 2016 and expiring at 11:59 p.m. on the New Expiration Date
(“Extension Term”) and paragraphs (f) and (g) of the Reference Page to the Lease
shall be deemed amended accordingly.

 

 

3.7

Landlord hereby leases to Tenant and Tenant hereby hires from Landlord the
Existing Premises in its “AS-IS” condition for the Extension Term, as defined
herein, under the terms and conditions set forth herein. Landlord shall have no
obligation to perform any tenant improvement work in the Existing Premises
except as referenced to in Exhibit B of this Third Amendment.

 

 

3.8

Commencing on July 1, 2016, the following shall be effective:

 

a.

The Basic Annual Rent applicable to the Existing Premises shall be as follows
and paragraph (h) of the Reference Page to the Lease shall be deemed amended
accordingly:

 

Term

 

Basic Annual Rent

 

Monthly
Installments

 

Annual
Rentable
Rate

 

Sq.

 

Per
Ft.

 

July 1, 2016 — New Expiration Date

 

$

539,448.00

 

$

44,954.00

 

$

38.00

 

 

 

 

 

 

b.

Tenant shall continue to pay Landlord Tenant’s Tax Share and Tenant’s Expense
Share applicable to the Existing Premises of Taxes and Operating Expenses
pursuant to Article 3 Additional Rent of the Lease.

 

 

c.

Tenant shall continue to pay Landlord Tenant’s Electric Share of electricity
consumed within the Existing Premises in accordance with Article 4 Electricity
of the Lease.

 

 

d.

Tenant shall continue to Landlord Tenant’s Chilled Water Share chilled water
consumed within the Existing Premises in accordance with Article 21 Services and
Equipment of the Lease.

 

3.9

Article 45 of the Lease shall remain in full force and effect and shall apply to
both the Existing Premises and Expansion Premises. Tenant shall have no right to
exercise such Option to Renew with respect to the Existing Premises or Expansion
Premises separately.

 

 

3.10

No later than thirty (30) days after the determination of the Effective Date,
the parties shall agree to memorialize the Effective Date in writing.

 

 

3.11

Tenant and Landlord each represent and warrant to the other that no broker
brought about this transaction, except Cushman & Wakefield of New Jersey, Inc.,
and the parties agree to indemnify and hold each other harmless from any and all
claims of any other broker other than Tenant’s Broker arising out of or in
connection with negotiations of, or entering into of, this Agreement.

 

 

3.12

Tenant agrees not to disclose the terms, covenants, conditions or other facts
with respect to this Agreement, including the Basic Annual Rent and Additional
Rent, to any person, corporation, partnership, association, newspaper,
periodical or other entity, except to Tenant’s employees, accountants or
attorneys (who shall also be required to keep the terms of this Agreement
confidential) or as required by law. This non-disclosure and confidentiality
agreement will be binding upon Tenant without limitation as to time, and a
breach of this paragraph will constitute a material breach under this Agreement
and the Lease. In addition, Tenant’s employees, contractors, etc. shall keep any
of the terms and conditions of this Agreement, including any billing statements
and/or any backup supporting those statements, confidential.

 

 

3.13

Tenant hereby represents to Landlord that to its knowledge (i) there exists no
default under the Lease either by Landlord or Tenant; (ii) Tenant is entitled to
no credit, free rent, other than the two (2) month Tenant is entitled to under
this Third Amendment or other offset or abatement of the rents due under the
Lease; and (iii) currently there exists no offset, defense or counterclaim to
Tenant’s obligation under the Lease.

3

--------------------------------------------------------------------------------


 

3.14

Except as expressly amended herein, the Lease dated February 9, 2011, as amended
herein, shall remain in full force and effect as if the same had been set forth
in full herein, and Landlord and Tenant hereby ratify and confirm all of the
terms and conditions thereof.

 

 

3.15

This agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and permitted
assigns.

 

 

3.16

Each party agrees that it will not raise or assert as a defense to any
obligation under the Lease or this Agreement or make any claim that the Lease or
this Agreement is invalid or unenforceable due to any failure of this document
to comply with ministerial requirements including, but not limited to,
requirements for corporate seals, attestations, witnesses, notarizations, or
other similar requirements, and each party hereby waives the right to assert any
such defense or make any claim of invalidity or unenforceability due to any of
the foregoing.

 

This Agreement may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this Agreement, will constitute a complete and fully executed original. All such
fully executed counterparts will collectively constitute a single agreement.
Tenant expressly agrees that if the signature of Landlord and/or Tenant on this
Agreement is not an original, but is a digital, mechanical or electronic
reproduction (such as, but not limited to, a photocopy, fax, e-mail, PDF, Adobe
image, JPEG, telegram, telex or telecopy), then such digital, mechanical or
electronic reproduction shall be as enforceable, valid and binding as, and the
legal equivalent to, an authentic and traditional ink-on-paper original wet
signature penned manually by its signatory.

 

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands and seals
the date and year first above written, and acknowledge one to the other that
they possess the requisite authority to enter into this transaction and to sign
this Agreement.

 

LANDLORD:

 

101 HUDSON LEASING ASSOCIATES

By:

MC Hudson Holding L.L.C., general partner

 

By:

Mack-Cali Realty, L.P., sole member

 

By:

Mack-Cali Realty Corporation, general partner

 

 

By:

/s/ Christopher M. DeLorenzo

 

 

 

Christopher M. DeLorenzo

 

 

Vice President of Leasing

 

[g257701kk03i001.jpg]

 

TENANT:

 

OPTIMER PHARMACEUTICALS, INC.

 

By:

/s/ John Prunty

 

 

Name:

John Prunty

 

 

(please print)

 

 

Title:

Chief Financial Officer

 

 

(please print)

 

 

4

--------------------------------------------------------------------------------


 

[g257701kk05i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LANDLORD’S WORK

 

NOTES

 

RE: Workletter Agreement for office space on the 36th floor at 101 Hudson
Street, Jersey City, New Jersey.

 

September 30, 2011

 

TENANT:

 

OPTIMER PHARMACEUTICALS, INC.

 

You (“Tenant”) and we (“Landlord”) are executing a written lease amendment
(“Amendment”), covering the space referred to above, as more particularly
described in the Amendment (“Premises”).

 

With respect to the construction work being conducted in or about the Expansion
Premises, each party agrees to be bound by the approval and actions of their
respective construction representatives. Unless changed by written notification,
the parties hereby designate the following individuals as their respective
construction representatives:

 

FOR LANDLORD:

 

FOR TENANT:

 

 

 

 

 

 

c/o Mack-Cali Realty Corporation

 

 

 

 

 

 

 

 

 

To induce Tenant to enter into the Agreement (which together with the Lease are
hereby incorporated by reference) and in consideration of the covenants
hereinafter contained, Landlord and Tenant mutually agree as follows:

 

1.                         Landlord, at its sole cost and expense, shall have
its architect prepare the following architectural and mechanical drawings and
specifications based upon the sketch layout supplied to Landlord by Tenant,
attached hereto and made a part hereof, upon full execution of this Lease.

 

a.                             Architectural drawings and specifications for
Tenant’s partition layout, reflected ceiling, placement of electrical outlets
and other installations for the work to be done by Landlord.

 

b.                            Mechanical plans and specifications where
necessary for installation of air conditioning systems, ductwork and heating.

 

All such plans and specifications are expressly subject to Landlord’s written
approval, which Landlord covenants it will not unreasonably withhold.

 

2.                         Landlord agrees to cause the partition plan,
electrical plan, HVAC zoning plan and the reflected ceiling plan to be delivered
to Tenant on or before the fifteenth (15th) day after Tenant’s approved sketch
layout. Tenant agrees to approve said plans by initialing and returning same to
Landlord within five (5) business days of receipt of each plan. Upon approval of
the plans initialed by Tenant, Landlord shall file said plans with the
appropriate governmental agencies.

 

3.                         Landlord agrees, at its sole cost and expense and
without charge to Tenant (unless otherwise provided), to do the work in the
Expansion Premises as shown on the plans attached hereto and described on the
“Description of Materials” schedule attached hereto which shall hereinafter be
referred to as “The Work”. The Work shall include any and all costs to install
necessary public corridors and demising walls as necessary and as shown in
Exhibit A Floor Plan. The Work shall include Landlord’s general conditions and
overhead amounts indicated

 

1

--------------------------------------------------------------------------------


 

on the Description of Materials. “Building Standard” shall mean the type and
grade of material, equipment and/or device designated by Landlord as standard
for the Building. All items are Building Standard unless otherwise noted. The
provisions of Article 6 of the Lease shall apply to any alterations made to the
Expansion Premises after the initial work to be performed herein. Landlord shall
deliver the Expansion Premises to Tenant on the Effective Date with all building
systems servicing the Expansion Premises in proper working order. Landlord shall
warranty that the Work be free of defects for a period of one (1) year from the
Effective Date, except to the extent any portion of the Work is damaged or
becomes defective as a result of any misuse or neglect by Tenant.

 

4.                             Intentionally omitted.

 

5.                             All low partitioning, workstation modules, bank
screen partitions and prefabricated partition systems shall be furnished and
installed by Tenant.

 

6.                             The installation or wiring of telephone and
computer (data) outlets is not part of The Work. Tenant shall bear the
responsibility to provide its own telephone and data systems at Tenant’s sole
cost and expense. Upon expiration or sooner termination of the Lease, Tenant
shall remove all telephone and data equipment from the Expansion Premises upon
vacation of same. Notwithstanding the foregoing, Tenant shall not be required to
remove any of its wiring at the expiration or earlier termination of the Lease.

 

7.                             Changes in The Work, if necessary or requested by
the Tenant, shall be accomplished after submission of Tenant’s final approved
sketch layout, , by written agreement between Landlord and Tenant hereinafter
referred to as a Change Order and without invalidating any part of the Lease or
Workletter Agreement. Each Change Order shall be prepared by Landlord and signed
by both Tenant and Landlord stating their agreement upon all of the following:

 

a.                                       The scope of the change in The Work;
and

 

b.                                      The cost of the change; and

 

c.                                       Manner in which the cost will be paid
or credited; and

 

d.                                      The estimated extent of any adjustment
to the Effective Date (if any) as a result of the change in The Work.

 

Each and every Change Order shall be signed by Landlord’s and Tenant’s
respective construction representatives. In no event shall any Change Order(s)
be permitted without such authorizations. A 7.5% supervision plus 7.5% overhead
charge will be added to the cost of any Change Order and to the cost of any
other work to be performed by Landlord in the Expansion Premises after
Landlord’s completion of The Work. If Tenant shall fail to approve any such
Change Order within one (1) week, the same shall be deemed disapproved in all
respects by Tenant and Landlord shall not be authorized to proceed thereon. Any
increase in the cost of The Work or the change in The Work stated in a Change
Order which results from Tenant’s failure to timely approve and return said
Change Order shall be paid by the Tenant. Tenant agrees to pay to Landlord the
cost of any Change Order promptly upon receipt of an invoice for same.

 

8.                             If Tenant elects to use the architect suggested
by Landlord, this architect becomes the Tenant’s agent solely with respect to
the plans, specifications and The Work. If any change is made after completion
of schematic drawings and prior to completion of final construction documents
which result in a Change Order and additional costs, such costs shall be the
responsibility of the Tenant.

 

9.                             Ten (10) business days prior to Tenant’s
occupancy of the Expansion Premises, Tenant shall be provided the opportunity by
Landlord to identify and list any portion of The Work which does not conform to
this Workletter Agreement (“Punch List”). The Landlord shall review with the
Tenant all of the items so listed and correct or complete any portion of The
Work which fails to conform to the requirements of this Workletter Agreement.

 

2

--------------------------------------------------------------------------------


 

10.                   The terms contained in the Agreement (which include all
exhibits attached thereto) constitute Landlord’s agreement with Tenant with
respect to the work to be performed by Landlord on Tenant’s behalf. If the
architectural drawings are in conflict with the terms of the Agreement, then the
Lease shall be deemed the controlling document.

 

11.                   All materials and installations constructed for the Tenant
within the Expansion Premises shall become the property of the Landlord upon
installation. No refund, credit or removal of said items is to be permitted at
the termination of the Lease. Items installed that are not integrated in any
such way with other common building materials do not fall under this provision
(e.g. shelving, furniture, etc.).

 

12.                   It is agreed that notwithstanding the date provided in the
Lease for the Effective Date, the term applicable to the Expansion Premises
shall not commence until Landlord has “substantially completed” all work to be
performed by Landlord in the Expansion Premises as hereinbefore set forth in
Paragraph 3 above and as set forth in the Amendment; provided, however, that if
Landlord shall be delayed in substantially completing said work as a result of:

 

a.                          Tenant’s failure to approve the plans and
specifications in accordance with Paragraph 2 hereof; or

 

b.                         Tenant’s failure to furnish interior finish
specifications, i.e., paint colors, carpet selection, etc., to Landlord by the
fifth (5th) working day after Landlord has approved the plans and specifications
submitted by Tenant referred to in Paragraph 2 hereof; or

 

c.                          Tenant’s request for materials, finishes or
installations other than Landlord’s Building Standard; or

 

d.                         Tenant’s changes in The Work; or

 

e.                          The performance of a person, firm, partnership or
corporation employed by Tenant and the completion of the said work by said
person, firm, partnership or corporation;

 

then the Effective Date of the term of said Lease shall be accelerated by the
number of days of such delay and Tenant’s obligation to pay Basic Annual Rent
and Additional Rent shall commence as of such earlier date.

 

13.                   Landlord shall permit Tenant and its agents to enter the
Expansion Premises at least two (2) weeks prior to the Effective Date in order
that Tenant may perform through its own non-union contractors (or union
contractor if required by Landlord) such other work and decorations as Tenant
may desire at the same time Landlord’s contractors are working in the Expansion
Premises. The foregoing license to enter prior to the Effective Date, however,
is conditioned upon:

 

a.                          Tenant’s workmen and mechanics working in harmony
and not interfering with the labor employed by Landlord, Landlord’s mechanics or
contractors or by any other Tenant or its mechanics or contractors; and

 

b.                         Tenant providing Landlord with evidence of Tenant’s
contractors and subcontractors carrying such worker’s compensation, general
liability, personal and property insurance as required by law and in amounts no
less than the amounts set forth in Article 9 of the Lease. If at any time such
entry shall cause disharmony or interference therewith, this license may be
withdrawn by Landlord upon forty-eight (48) hours written notice to Tenant. Such
entry shall be deemed controlled by all of the terms, covenants, provisions and
conditions of said Lease, except as to the covenant to pay Basic Annual Rent and
Additional Rent. Except in the event of Landlord, its agents or employees gross
negligence or intentional misconduct, Landlord shall not be liable in any way
for any injury, loss or damage which may occur to any of Tenant’s decorations or
installations so made prior to the Effective Date, the same being solely at
Tenant’s risk.

 

3

--------------------------------------------------------------------------------


 

14.                     No part of the Expansion Premises shall be deemed
unavailable for occupancy by the Tenant, nor shall any work which the Landlord
is obligated to perform in such part of the Expansion Premises be deemed
incomplete for the purpose of any adjustment of Basic Annual Rent payable
hereunder, solely due to the non-completion of details of construction,
decoration or mechanical adjustments which are minor in character and the
non-completion of which does not materially interfere with the Tenant’s
beneficial use and occupancy of such part of the Expansion Premises.

 

15.                     Tenant is responsible for all costs related to the
repairs and maintenance of any additional or supplemental HVAC systems,
appliances and equipment installed to meet Tenant’s specific requirements.
Tenant shall purchase a service contract for this equipment so that the
equipment is covered by such service contract each year of the term of the Lease
and shall forward a copy of such contract to Landlord.

 

16.                     If construction is to occur in a space occupied by
Tenant’s employees, Tenant shall be liable for all costs associated with a delay
if Tenant shall fail to comply with a submitted construction schedule to
relocate personnel, furniture, or equipment. Tenant shall relocate such
personnel, furniture and equipment at its sole cost and expense. In the event
Tenant fails to comply with a submitted construction schedule following notice
thereof by Landlord, and to the extent. Landlord’s contractors are delayed as a
result thereof, Tenant shall be responsible for the costs, which shall include,
but not be limited to the following:

 

a.                           reasonable and actual cost of construction workers
time wasted (upon reasonable evidence thereof); and

 

b.                          reasonable and actual cost of any overtime work
necessary to meet schedule deadlines; and

 

17.                     This workletter is based on the quantities and
specifications listed herein. Any change to these specifications shall require
the recalculation of the construction costs. Such recalculation shall not negate
any other section of this Lease.

 

18.                     All sums payable by Tenant to Landlord in connection
with this Exhibit B and any other work to be performed by Landlord within the
Expansion Premises and billable to Tenant shall be deemed Additional Rent.

 

-END-

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

09/26/11

8/22/2011 rev 9/8/11 rev 9/23/11

 

 

Drwg. Date

 

Worldetter Agreement between Lessor/Landlord and Lessee/Tenant for the
construction of the Premises in the Building. The costs for the work stated
below are based upon the Description of Materials attached which enumerates the
materials and quantities estimated for the Work.

 

Lessee/Tenant

Optimer Pharmaceuticals

 

Type

OFFICE SPACE

Lessor/Landlord.

101 Hudson Leasing Associates LLC

 

Premises (RSF)

10,141

Building

101 Hudson Street, Jersey City, NJ

 

Floor

36

 

DIVISION

 

GL#

 

DESCRIPTION

 

BUDGET

 

COST
PER RSF

 

 

 

 

 

 

 

 

 

 

 

1.0

 

5502

 

DESIGN COSTS

 

$

350.00

 

$

0.03

 

 

 

 

 

 

 

 

 

 

 

1.0

 

5510

 

GEN. REQ.

 

$

39,366.60

 

$

3.88

 

 

 

 

 

 

 

 

 

 

 

1.5

 

5515

 

CASH CONTRIBUTION

 

$

—

 

$

—

 

 

 

 

 

 

 

 

 

 

 

1.0

 

5524

 

MISCELLANEOUS

 

$

9,490.50

 

$

0.94

 

 

 

 

 

 

 

 

 

 

 

2.0

 

5505

 

DEMOLITION

 

$

26,917.00

 

$

2.65

 

 

 

 

 

 

 

 

 

 

 

6.0

 

5561

 

MILLWORK

 

$

10,400.00

 

$

1.03

 

 

 

 

 

 

 

 

 

 

 

8.1

 

5540

 

DOORS & HARDWARE

 

$

10,980.00

 

$

1.08

 

 

 

 

 

 

 

 

 

 

 

8.4

 

5570

 

ALUMINUM, GLASS & GLAZING

 

$

10,750.00

 

$

1.06

 

 

 

 

 

 

 

 

 

 

 

9.3

 

5530

 

PARTITIONS

 

$

21,275.00

 

$

2.10

 

 

 

 

 

 

 

 

 

 

 

9.5

 

5542

 

ACOUSTICAL CEILINGS

 

$

38,250.00

 

$

3.77

 

 

 

 

 

 

 

 

 

 

 

9.7

 

5565

 

PAINTING & VINYL WALL COVERING

 

$

10,390.00

 

$

1.02

 

 

 

 

 

 

 

 

 

 

 

9.9

 

5564

 

FLOORING & CARPET

 

$

24,380.00

 

$

2.40

 

 

 

 

 

 

 

 

 

 

 

15.3

 

5574

 

FIRE SUPPRESSION

 

$

17,000.00

 

$

1.68

 

 

 

 

 

 

 

 

 

 

 

15.4

 

5532

 

PLUMBING

 

$

5,160.00

 

$

0.51

 

 

 

 

 

 

 

 

 

 

 

15.5

 

5535

 

HVAC

 

$

43,737.75

 

$

4.31

 

 

 

 

 

 

 

 

 

 

 

16.0

 

5533

 

ELECTRICAL

 

$

64,513.15

 

$

6.36

 

 

 

 

 

 

 

 

 

 

 

 

 

5572

 

FIRE ALARM

 

$

7,500.00

 

$

0.74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal

 

$

340,460.00

 

$

33.57

 

 

 

 

 

5% Contingency

 

$

17,023.00

 

$

1.68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL

 

$

357,483.00

 

$

35.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5% Overhead

 

$

17,874.15

 

$

1.76

 

 

 

 

 

Total Cost

 

$

375,357.15

 

$

37.01

 

 

DESCRIPTION OF MATERIALS

 

DESIGN COSTS - 5502

 

Units

 

Quantity

 

 

Architect

 

SF

 

0

 

 

Structural Engineer

 

HR

 

0

 

 

Fire Inspection

 

EA

 

0

 

 

Printing Costs

 

EA

 

100

 

 

 

 

 

 

 

GENERAL REQUIREMENTS - 5510

 

Units

 

Quantity

 

*

Fire extinguishers 10 # ABC dry chemical

 

EA

 

0

 

 

Dumpsters

 

EA

 

6

 

 

Permits, inspections, and Certificate of Occupancy

 

SF

 

10,141

 

 

Expeditor

 

Allowance

 

1

 

 

Contingency

 

SF

 

10,141

 

 

Fire Inspection

 

EA

 

0

 

 

Temp. Services and Protection

 

SF

 

10,141

 

 

Construction Clean up

 

SF

 

10,141

 

 

Final Clean up, windows, floors

 

SF

 

10,141

 

 

Directory Signs

 

LS

 

0

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

09/26/11

 

CASH CONTRIBUTION - 5515

 

 

 

 

 

 

Cash payment to Lessee for T.I. allowance

 

SF

 

0

 

 

 

 

 

 

 

MISCELLANEOUS - 5524

 

Units

 

Quantity

 

*

Clean and patch window blinds

 

EA

 

48

 

 

Provide and install new window blinds

 

EA

 

0

 

 

Patch Fireproofing

 

SF

 

10,141

 

*

Patch Finishes in corridor at new entrance

 

EA

 

1

 

 

Tactile Signage

 

EA

 

0

 

 

 

 

 

 

 

 

DEMOLITION - 5505

 

Units

 

Quantity

 

 

Remove flooring

 

SF

 

9000

 

 

Remove doors or sidelites

 

EA

 

14

 

 

Remove film from glass door and sidelite

 

EA

 

1

 

 

Remove Partitions

 

LF

 

304

 

 

Remove Ceiling Tile Only

 

SF

 

0

 

 

Remove Ceiling Tile and Grid

 

SF

 

9000

 

 

Mechanical Room demolition

 

LS

 

1

 

 

Remove millwork

 

LF

 

50

 

 

 

 

 

 

 

 

CABINETS & MILLWORK - 5561

 

Units

 

Quantity

 

*

Base cabinets with Formica top

 

LF

 

16

 

*

Upper cabinets

 

LF

 

16

 

*

Counter top with undercounter supports

 

LF

 

0

 

*

Five shelf storage closet 5’ wide

 

LF

 

0

 

*

Wood frame for 2’x7’ sidelight

 

EA

 

0

 

*

Wood frame for wood door

 

EA

 

0

 

*

Counter top on file cabinets

 

LF

 

0

 

*

4” high oak wall base

 

LF

 

0

 

 

Closet Shelf and Rod

 

LF

 

0

 

*

Chair Rail

 

LF

 

0

 

 

Crown Molding

 

LF

 

0

 

*

Corian Counter top

 

LF

 

0

 

 

Stone Counter Top

 

LF

 

0

 

 

Vanity counter tops

 

LF

 

 

 

 

Overtime Allowance

 

Allowance

 

0

 

 

Furnish and install motorized projection screen

 

EA

 

0

 

*

File room adjustable shelves

 

LF

 

0

 

 

 

 

 

 

 

 

DOORS, BUCKS, HARDWARE - 5540

 

Units

 

Quantity

 

*

Secondary entrance door 3’0” x         , 1 hour fire rating.

 

EA

 

0

 

*

Interior doors 3’0” x7’0” xl 3/4” SC stain grade HMB

 

EA

 

9

 

*

Pair Interior doors 3’0” x 7’0” x l 3/4” SC stain grade HMB sliding closet doors

 

EA

 

0

 

 

Full height interior SC 3’ wide door HMB

 

EA

 

0

 

 

Pair interior doors 3’ wide SC HMB

 

EA

 

0

 

*

ADA Lockset

 

EA

 

0

 

*

ADA Passage/latch set

 

EA

 

0

 

*

Exit bar on secondary entrance door

 

EA

 

0

 

*

Key locks

 

EA

 

0

 

*

Door closers

 

EA

 

0

 

*

Door stops

 

EA

 

9

 

*

Re-install existing doors

 

EA

 

0

 

*

Coat hook

 

EA

 

0

 

*

3’x7’0” wood door with hollow metal sidelite frame

 

EA

 

0

 

*

Full height pair of doors with HM frame

 

EA

 

0

 

*

Full height bifold doors and frame

 

EA

 

0

 

*

7, high sliding wood doors and frame

 

EA

 

0

 

*

Folding partition including installation and steel

 

SF

 

0

 

*

Wood door with wood sidelite frame

 

EA

 

0

 

*

Wood entrance doors and wood frame full height

 

EA

 

0

 

 

Replace exterior HM door and frame

 

EA

 

0

 

 

 

 

 

 

 

 

ALUMINUM, GLASS & GLAZING - 5570

 

Units

 

Quantity

 

*

Pair of Herculite doors

 

EA

 

1

 

*

Single Herculite door

 

EA

 

0

 

*

Pair of aluminum and glass doors

 

EA

 

0

 

*

Single aluminum and glass door

 

EA

 

0

 

*

Butt glazed glass sidelite 3’ wide

 

EA

 

0

 

*

Aluminum and glass sidelight 2’ wide

 

EA

 

5

 

 

3/8” tinted glass butt glazed

 

SF

 

0

 

*

Butt glazed partition 1/2” glass

 

LF

 

0

 

 

One way mirrors

 

SF

 

0

 

 

Alur partition system all glass

 

LF

 

0

 

*

Construct aluminum railing on new ramp

 

LF

 

0

 

*

2’ wide glass sidelite in HM frame by others

 

EA

 

0

 

 

 

 

 

 

 

 

PARTITIONS - 5530

 

Units

 

Quantity

 

*

21/2” metal studs 24” OC; 5/8” fire rated gypsum board to U/S Slab (with SAB)

 

LF

 

60

 

*

2 1/2” metal studs 24” OC; 5/8” gypsum board to U/S Ceiling (with SAB)

 

LF

 

0

 

 

2

--------------------------------------------------------------------------------


 

*

2 1/2” metal studs 24” OC; 5/8” gypsum board to U/S Ceiling (w/ No SAB)

 

LF

 

148

 

*

18 ga metal studs 16” OC; 5/8” fire rated gypsum board each side; 25’ high
demise wall (w/o SAB).

 

LF

 

0

 

*

21/2 “ metal studs 24” OC; 5/8” gypsum board to 6 inches above hung ceiling

 

LF

 

0

 

 

Low drywall partition 60” high

 

LF

 

0

 

*

Finish on Mullions

 

EA

 

0

 

*

Soffit over files or cabinets

 

LF

 

0

 

*

Metal stud soffit and blocking work for glass partitions

 

LF

 

0

 

*

Box Columns

 

EA

 

0

 

*

Scar Patch

 

MH

 

24

 

 

Construct Drywall Ceiling

 

SF

 

0

 

 

Top fill for demising partition

 

LF

 

0

 

*

Soffit to slab

 

LF

 

0

 

 

Millwork Blocking

 

LF

 

32

 

 

Entrance door and Sidelite Blocking

 

EA

 

6

 

 

Plywood panel 4’x8’ for telephone room

 

EA

 

2

 

 

Glass partition blocking

 

LF

 

0

 

*

Cut opening for new door or sidelite

 

EA

 

3

 

*

Close up opening

 

EA

 

2

 

 

 

 

 

 

 

 

ACOUSTICAL CEILINGS - 5542

 

Units

 

Quantity

 

*

Repair ceiling grid

 

SF

 

0

 

*

Repair & replace ceiling grid and tiles as necessary

 

SF

 

0

 

*

New 2’x4’ Second look II tile and grid

 

SF

 

9000

 

*

New 2’x4’ cortega tile and grid

 

SF

 

0

 

*

New 2’x2’ Cimis Tile and grid

 

SF

 

0

 

*

Patch grid at partitions

 

LF

 

0

 

*

Replace Second look II tile only

 

SF

 

0

 

*

Replace cortega tile only

 

SF

 

0

 

*

Replace cimis tile only

 

SF

 

0

 

 

Overtime Allowance

 

Allowance

 

0

 

*

Add sound attenuation blankets above ceilings

 

SF

 

0

 

 

 

 

 

 

 

 

PAINTING & VINYL WALL COVERING 5565

 

Units

 

Quantity

 

*

Paint - 2 coats flat latex

 

SF

 

12600

 

*

Paint 2 coats flat latex on drywall ceiling

 

SF

 

0

 

*

Repaint doors

 

EA

 

11

 

 

Stain an existing stained door

 

EA

 

0

 

*

Stain or paint new doors

 

EA

 

9

 

*

Paint hollow metal frames

 

EA

 

20

 

*

Vinyl wall covering

 

SF

 

0

 

*

Paint ceiling grid

 

SF

 

0

 

*

Paint sidelite frames

 

EA

 

0

 

*

Paint sill and drapery pocket

 

LF

 

0

 

 

Prep existing walls for new finishes

 

SF

 

0

 

*

Remove existing VWC and prepare wall

 

SF

 

0

 

 

Overtime Allowance

 

Allowance

 

0

 

*

Stain chair rail

 

LF

 

0

 

*

Stain wood base

 

LF

 

0

 

 

 

 

 

 

 

 

FLOORING & CARPET - 5564

 

Units

 

Quantity

 

*

Floor preparation

 

SF

 

9000

 

*

Vinyl cove base

 

LF

 

1400

 

*

Rubber cove base

 

LF

 

0

 

*

Vinyl composition die

 

SF

 

360

 

*

Carpet to be building standard $15.00 allowance per yard, including a 10% waste
factor

 

SY

 

1060

 

 

Carpet to be building standard carpet tiles S30 allowance per yard, including
10% waste

 

SY

 

0

 

*

Carpet base

 

LF

 

0

 

*

Upcharge for tackless installation including pad

 

SY

 

0

 

*

Carpet borders

 

LF

 

0

 

*

30 oz, cut pile carpet glue down installation

 

SY

 

0

 

*

Carpet in existing open office area to match new

 

SY

 

0

 

*

Wall base in existing open space

 

LF

 

0

 

 

Ceramic Tile Floor including Base

 

SF

 

0

 

 

Ceramic Tile Wall

 

SF

 

0

 

 

Marble or Granite Floor including Base

 

SF

 

0

 

*

Upcharge for overtime and relocating furniture

 

SY

 

0

 

*

Patch Carpet at new partition and door opening

 

LF

 

0

 

 

 

 

 

 

 

 

FIRE SUPPRESSION SYSTEM - 5574

 

Units

 

Quantity

 

*

Additional heads above building standard (allowance 1 head per 144 square feet)

 

EA

 

0

 

*

Plans and permits including calculatons

 

EA

 

1

 

*

Relocate existing heads

 

EA

 

0

 

*

Install new head from existing pipe centered in tile

 

EA

 

70

 

*

Install new head aligned in tile from existing pipe

 

EA

 

0

 

 

Overtime Allowance

 

Allowance

 

0

 

*

Minimum Job

 

EA

 

0

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PLUMBING - 5532

 

Units

 

Quantity

 

*

Sink with rough plumbing, hot and cold water

 

EA

 

0

 

*

New drinking fountain

 

EA

 

0

 

*

Relocate drinking fountain

 

EA

 

0

 

*

Private toilet

 

EA

 

0

 

*

Cold water line for coffee machine

 

EA

 

1

 

*

Floor Drain

 

EA

 

0

 

*

Relocate sink and hot water heater

 

EA

 

1

 

*

Hook up refrigerator mounted ice maker

 

EA

 

1

 

 

Hook up dishwasher

 

EA

 

0

 

 

Remove and reset plumbing fixtures for tile

 

EA

 

0

 

*

Demolish existing plumbing

 

EA

 

0

 

 

HVAC - 5535

 

Units

 

Quantity

 

*

BIdg Std HVAC distribution system

 

SF

 

10,141

 

*

Relocate diffuser and 10’ of flex duct

 

EA

 

0

 

*

Furnish diffuser and 10’of flex duct

 

EA

 

0

 

*

Furnish and install return air grille

 

EA

 

0

 

*

Relocate VAV Box

 

EA

 

0

 

*

Furnish and install new VAV box

 

EA

 

2

 

*

Exhaust fan with duct work, connections and

 

EA

 

0

 

*

Exhaust fan ceiling mounted

 

EA

 

0

 

*

Relocate moduline diffuser

 

EA

 

0

 

*

Install moduline diffuser

 

EA

 

0

 

*

Install box mounted thermostat

 

EA

 

0

 

*

Install wall mounted thermostat

 

EA

 

2

 

*

Relocate box mounted thermostat

 

EA

 

0

 

*

Relocate wall mounted thermostat

 

EA

 

0

 

 

Refurbish existing moduline VAV box

 

EA

 

0

 

*

Install new moduline VAV box

 

EA

 

0

 

*

Relocate moduline VAV box

 

EA

 

0

 

*

Relocate ducted exhaust fan

 

EA

 

0

 

*

Relocate ceiling mounted exhaust fan

 

EA

 

0

 

 

Provide 1 ton HVAC unit

 

EA

 

0

 

*

Provide 2 ton HVAC unit

 

EA

 

0

 

 

Mechanical room demolition

 

LS

 

1

 

*

Balance report

 

SF

 

10,141

 

 

 

 

 

 

 

 

El.ECTRICAL - 5533

 

Units

 

Quantity

 

 

DEMOLITION

 

 

 

 

 

*

Electrical Demolition

 

SF

 

10,141

 

 

LIGHT FIXTURES

 

 

 

 

 

*

Relocate 2’x4’fixture

 

EA

 

0

 

*

Install new prismatic lens fixture

 

EA

 

0

 

*

Install new parabolic lens fixture

 

EA

 

135

 

 

Install new Indirect light fixture

 

EA

 

0

 

*

Relocate hi-hat fixture

 

EA

 

0

 

*

Install new hi-hat fixture

 

EA

 

0

 

*

Rewire light fixture for new switching

 

EA

 

0

 

 

Retrofit existing light fixtures

 

EA

 

0

 

*

Clean and relamp light fixtures

 

EA

 

0

 

 

SWITCHES

 

 

 

 

 

*

Install single pole switch

 

EA

 

10

 

*

Install 3 way switch

 

EA

 

2

 

*

Install 600 watt dimmer

 

EA

 

0

 

*

Install 4 way switch

 

EA

 

0

 

 

Occupancy Sensor

 

EA

 

0

 

 

Occupancy Sensor - Open Areas

 

EA

 

0

 

 

3 Way Occupancy Sensor Switch

 

EA

 

0

 

*

Install fluorescent dimmers

 

EA

 

0

 

 

EXIT AND EMERGENCY LIGHTS

 

 

 

 

 

*

Relocate exit light

 

EA

 

0

 

*

Relocate emergency light

 

EA

 

0

 

*

Install new exit light

 

EA

 

10

 

 

Install new “Low” exit light

 

 

 

 

 

*

Install new emergency light

 

EA

 

10

 

 

CIRCUITS and RECEPTACLES

 

 

 

 

 

*

Install wall duplex receptacle

 

EA

 

20

 

*

Install wall quad receptacle

 

EA

 

0

 

*

Install floor duplex receptacle

 

EA

 

1

 

*

Install GFI wall outlet

 

EA

 

0

 

*

Install 120V 20 A separate circuit

 

EA

 

2

 

*

Install 120V 30 A separate circuit

 

EA

 

0

 

*

Install 240V 30 A separate circuit

 

EA

 

0

 

*

Install 240V 50 A separate circuit

 

EA

 

0

 

*

Install new 200 A 42 circuit low voltage panel

 

EA

 

0

 

 

MISCELLANEOUS

 

 

 

 

 

*

Hook up exhaust fan including switch

 

EA

 

0

 

*

Hook up hot water heater

 

EA

 

0

 

*

Hook up projection screen including switch

 

EA

 

0

 

 

Install tenant electric check meter

 

EA

 

0

 

*

Install power feed for modular partition

 

EA

 

3

 

*

Install floor power feed for modular partition

 

EA

 

3

 

*

Install communications outlet with dragline

 

EA

 

0

 

*

Hook up electric strike or lock

 

EA

 

0

 

*

Power Requirements for HVAC systems

 

SF

 

0

 

 

4

--------------------------------------------------------------------------------


 

*

Disconnect and reconnect modular partitions

 

LS

 

0

 

 

Mechanical room demolition

 

LS

 

1

 

*

Empty Conduit run

 

LS

 

1

 

 

 

 

 

 

 

 

ALARM- 5572

 

Units

 

Quantity

 

 

Relocate Horn/Strobe

 

EA

 

0

 

 

Install new Horn/Strobe

 

EA

 

10

 

 

Overtime Allowance

 

Allowance

 

0

 

 

Relocate manual pull station

 

EA

 

0

 

 

Install new manual pull station

 

EA

 

0

 

 

ASSUMPTIONS AND CLARIFICATIONS:

 

*                                         Asterisk (*) indicates Building
Standard items.

†                                          Cross (†) indicates non-Building
Standard items.

The following work is excluded:

Communications Work, Tele/Data

Security and Access Systems

Office Furniture, Equipment, and Appliances

Modular Partitions and Work stations

Overtime except for work in adjacent tenant spaces or public areas of the
building

Dishwashers are not allowed

Undercounter ice makers are not allowed

Existing window blinds to be cleaned and repaired as required

Existing space to be demolished as required

Estimate based on drawing SK-3 dated 8/16/11 as prepared by John J. Perkins, PC

Millwork in existing pantry to be removed and plumbing capped

New upper and base cabinets to be installed in new pantry adjacent to toilet

Existing doors, frames and hardware to be reused to the extent possible

New doors, frames and hardware are to match the existing

New pair of Herculite glass doors to be installed at entrance

Film to be removed from existing glass entrance door and sidelite

Existing glass sidelites to remain.

New glass sidlites to match the existing are to be installed at new offices and
conference room

Demising partition is existing except at new entrance door.  Demising partition
to be deck high insulated and

Interior drywall partitions to be ceiling high without sound insulation except
as noted below

Conference room pqartition to be deck high and insulated

Two sheets of plywood to be mounted in telephone room to mount communications
equipment

Existing ceiling tile and grid to be removed and replaced with building standard
2’x4’ Second Look tile in star

New and existing drywall surfaces to be painted, Vinyl wall covering is not
included

Wood doors and hollow metal frames are to be finished to match the existing

IT closet to receive vinyl composition tile and vinyl cove base

Break room and pantry to receive vinyl composition tile and vinyl cove base

Ceramic floor tile in private toilet to remain

Remainder of the space to receive building standard loop pile carpet

Provide new sink and trim in pantry

Fire sprinklers to be added or relocated as required for new layout

Building standard HVAC system to be modified as needed for new tenant layout

CEO office to have separate VAV box and wall mounted thermostat

Conference room to have separate VAV box with wall mounted thermostat

No special or supplemental HVAC systems are included. Tenant to confirm
requirements

Existing light fixtures to be replaced with deepcell parabolic fixtures 2’x4’

No special lighting systems or fixtures are included

Duplex wall receptacles to be installed as per tenant’s requirements

Where possible existing outlets to be reused

Duplex floor receptacle to be installed in conference room

Two dedicated circuit wall receptacles to be installed for office equipment

Power feeds are included for modular partition work stations. An allowance of 3
wall and 3 floor feeds

Exit and emergency lights to be installed as per code requirements

Fire alarm devices to be istalled as per code requirements

Empty conduit run from35th to 36th floor is included

 

5

--------------------------------------------------------------------------------


 

[g257701kk13i001.jpg]

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Optimer Pharmaceuticals

 

Mack-Cali Realty Corp.

 

1 Wed 9/28/11

101 Hudson Street, 36th Floor

 

343 Thornall Street

 

 

Jersey City, NJ

 

Edison, N.J. 08818

 

 

Exhibit C

 

 

 

 

 

 

 

 

 

 

 

 

 

September

ID

 

o

 

Task Name

 

Duration

 

Start

 

Finish

 

8/14

 

8/21

 

8/28

 

9/4

 

9/11

 

9/18

 

9/25

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

23

 

PREPARE SCHEMATIC DESIGN

 

34 days?

 

Tue 8/16/11

 

Fri 9/30/11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

S3

 

OPTIMER REVIEW AND APPROVAL OF SCHEMATIC

 

5 days?

 

Mon 10/3/11

 

Fri 10/7/11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

S3

 

PREPARE CONSTRUCTION DOCUMENTS

 

10 days?

 

Mon 10/10/11

 

Fri 10/21/11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

S3

 

PREPARE MEP ENGINEERED DRAWINGS

 

5 days?

 

Mon 10/24/11

 

Fri 10/28/11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

JC DOB PLAN REVIEW

 

25 days?

 

Mon 10/31/11

 

Fri 12/2/11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

ACQUIRE JC DOB PERMITS

 

5 days?

 

Mon 12/5/11

 

Fri 12/9/11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 

CONSTRUCTION

 

45 days

 

Mon 12/12/11

 

Fri 2/10/12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

SUBSTANTIAL COMPLETION

 

1 day?

 

Mon 2/13/12

 

Mon 2/13/12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

S3

 

PUNCHLIST

 

9 days?

 

Tue 2/14/12

 

Fri 2/24/12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Exhibit C

 

Optimer Pharmaceuticals

Mack-Cali Realty Corp.

2 Wed 9/28/11

101 Hudson Street, 36th Floor

343 Thornall Street

 

Jersey City, NJ

Edison, N.J. 08818

 

Exhibit C

 

 

 

October

 

November

 

December

 

January

 

February

10/2

 

10/9

 

10/16

 

10/23

 

10/30

 

11/6

 

11/13

 

11/20

 

11/27

 

12/4

 

12/11

 

12/18

 

12/25

 

1/1

 

1/8

 

1/15

 

1/22

 

1/29

 

2/5

 

2/12

 

2/19

 

[g257701kk15i001.jpg]

 

2

--------------------------------------------------------------------------------